Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of a violation of subdivision 2 of section 196 of the Labor Law, on his plea of guilty, and sentencing him to serve 60 days, and from said sentence. Judgment modified on the facts by reducing the sentence to the time already served, and as so modified, judgment unanimously affirmed. Under the circumstances, the sentence, in our opinion, was excessive. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Present -— Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.